Citation Nr: 1009264	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-20 441	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for back problems 
should be revised on clear and unmistakable error (CUE).

2.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for a left leg 
condition should be revised on CUE.

3.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for bilateral ankle 
condition should be revised on CUE.

4.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for a right shoulder 
condition should be revised on CUE.

5.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for high blood 
pressure, claimed as due to herbicide exposure, should be 
revised on CUE.

6.  Whether the Board of Veterans' Appeals October 2007 
decision that denied service connection for an ulcer should 
be revised on CUE.

7.  Whether the Board of Veterans' Appeals October 2007 
decision that denied entitlement to nonservice-connected 
pension should be revised on CUE.



REPRESENTATION

Moving party represented by:  Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) following the receipt of a November 2007 motion by 
the Veteran, alleging CUE related to all the issues addressed 
in an October 2007 Board decision.  

The Board notes that during the pendency of the present 
appeal, the Veteran has submitted a formal claim to reopen 
service connection claims for (i) a back disorder, (ii) an 
acquired psychiatric disorder, to include a nervous disorder 
and posttraumatic stress disorder (PTSD), (iii) a skin 
disorder, (iv) bilateral hearing loss, and (v) a right 
shoulder disorder.  The Board refers this claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied the 
Veteran's (i) entitlement to nonservice-connected pension, 
and service connection claims for (ii) back problems, (iii) a 
left leg condition, (iv) a bilateral ankle condition, (v) a 
right shoulder condition, (vi) high blood pressure, due to 
herbicide exposure, and (vii) an ulcer.

2.  The correct facts, as they were known at the time of the 
October 2007 decision, were before the Board, and the 
statutory or regulatory provisions extant at the time were 
correctly applied.  


CONCLUSION OF LAW

The October 2007 decision denying (i) entitlement to 
nonservice-connected pension, and service connection claims 
for (ii) back problems, (iii) a left leg condition, (iv) a 
bilateral ankle condition, (v) a right shoulder condition, 
(vi) high blood pressure, due to herbicide exposure, and 
(vii) an ulcer, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, with respect to whether the VA has met 
the notice and duty to assist provisions under the Veterans 
Claims Assistance Act of 2000 (VCAA), the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the Court has held that, 
"as a matter of law, the VCAA is inapplicable to CUE claims."  
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, a prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a) (2009).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The Court has 
stated that subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal, which had it not been made would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  The 
"benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not 
apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a) (2009).

In November 2007, the Veteran submitted multiple statements, 
asserting claims of CUE in the October 2007 Board decision, 
which denied (i) entitlement to nonservice-connected pension, 
and service connection claims for (ii) back problems, (iii) a 
left leg condition, (iv) a bilateral ankle condition, (v) a 
right shoulder condition, (vi) high blood pressure, due to 
herbicide exposure, and (vii) an ulcer.  The sole argument 
advanced by the Veteran is that the October 2007 Board 
decision was "based on selective facts," and that proper 
weight was not given to the facts of record.  

The Board finds that the basis for the Veteran's CUE claim 
essentially argues that the Board erred in weighing the 
evidence and assigning credibility to it.  The Veteran 
resubmitted numerous documents, maintaining they were not 
considered, or given proper weight, by the Board in the 
October 2007 denial of his claims.  Nevertheless, the Veteran 
has not referenced any regulations or statutes to support his 
claim.  Essentially, the Veteran has failed to effectively 
plead a legal argument upon any statutory provision.  
Furthermore, the Board is not bound to give equal weight to 
the evidence of record.  Rather, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same.  See Schoolman v. West, 12 Vet. App. 307, 
310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Furthermore, an allegation that expresses disagreement as to 
how the facts were weighted or evaluated cannot form the 
basis of a successful revision.  38 C.F.R. § 20.1403(d)(3); 
Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006), citing 
Szemraj v. Principi, 357 F.3d. 1370, 1376 (Fed. Cir. 2004); 
Livesay v. Principi, 15 Vet. App. 165, 173 (2001).  However, 
such allegations are not properly dismissed as pleading 
errors when the request for revision otherwise meets the 
requirements of a properly pled request for revision, as it 
does here.  Rather, a request for revision based on such CUE 
theory is to be denied on the merits because such purported 
error cannot constitute CUE.  Canady, 20 Vet. App. at 402-03 
(2006).

Upon reviewing the October 2007 Board decision, it is clear 
the Board in fact did considered the Veteran's numerous 
statements related to serving in Vietnam for one-month and 
the DD-214 he submitted to corroborate these statements.  The 
Board also considered the Veteran's complete service 
personnel records obtained for the National Personnel Records 
Center (NPRC), including the Veteran's DD-214, reflecting the 
Veteran had no foreign service nor was he in receipt of the 
Purple Heart.  The records obtained from the NPRC also 
included the Veteran's May 1969 pre-induction and February 
1971 separation examinations, both noting no abnormalities.  
Post-service medical evidence, such as a June 2004 VA 
treatment record, where the Veteran was "unable to report 
the month he arrived in Vietnam, the airfield where he 
landed, or the processing center he came through," was also 
evaluated by the Board.  Ultimately, the Board found the 
evidence indicating the Veteran never served overseas or 
received the Purple Heart, of greater weight, than the 
contradictory DD-214 submitted by the Veteran and his 
numerous statements.  The fact that the Board did not assign 
greater weight to the Veteran's statements and the DD-214 he 
submitted is not clearly erroneous.  In fact, presented with 
these facts, reasonable minds could differ as to the weight 
to provide such evidence, and, therefore, the outcome.  Thus, 
the facts as known were not undebatable.

Regarding the issues of back problems, left leg condition, 
right shoulder condition and ulcer, a review of the Board's 
October 2007 decision reveals consideration of the medical 
evidence of record, establishing the Veteran's current 
diagnosis with "several musculoskeletal disabilities," as 
well a gastrointestinal disorder  In fact, the Board decision 
specifically referenced treatment records diagnosing the 
Veteran with (i) right shoulder synovial hypertrophy and a 
possible tear of the supraspinatus tendon, (ii) degenerative 
disc disease and spondylosis of the cervical spine with 
possible small disc herniation (and numerous other back 
conditions), (iii) left knee degenerative changes, (iv) 
severe general arthritis, and (v) gastroesophageal reflux 
disease (GERD).  The Board considered these favorable pieces 
of evidence and weighed them against the remainder of the 
evidence (or lack thereof).  The Board found the absence (i) 
of any in-service treatment, or complaints, related to the 
Veteran's right shoulder, left leg, back, or gastrointestinal 
system, (ii) of a diagnosis of any arthritic or ulcer 
condition within a year of separation, and (iii) of any 
medical opinion linking any of the aforementioned conditions 
to military service to have greater weight than the Veteran's 
statements and medical records simply diagnosing, and 
documenting treatment of, current disorders.  

The fact that the Board did not assign greater weight to the 
Veteran's statements and medical records evincing a current 
diagnosis, and treatment, for the claimed disorders is not 
clearly erroneous.  Rather, based upon the facts, reasonable 
minds could differ as to the weight to provide such evidence, 
and, therefore, the outcome.  Thus, the facts as known were 
not undebatable.

With respect to the Veteran's high blood pressure claim, due 
to herbicide exposure, the October 2007 Board decision 
considered medical evidence indicating the Veteran had a 
current diagnosis of hypertension.  However, the Board 
assigned greater weight to the records reflecting no 
complaints of, or treatment for, hypertension during active 
service and the lack of any hypertensive diagnosis within one 
year of the Veteran's separation from military service.  
Moreover, the Board also determined that the Veteran was not 
entitled to service connection for this disorder on a 
presumptive basis.  Although the Board did not assign greater 
weight to the Veteran's statements, this is not clearly 
erroneous.  Based on the evidence of record, it is plausible 
that reasonable minds could differ as to the weight of such 
evidence, and, therefore the outcome.  As such, the facts as 
known were not undebatable.  

Regarding the claim for a bilateral ankle disorder, the 
October 2007 Board decision also reflects consideration of 
the medical evidence of record (or lack thereof), when 
considering the Veteran's bilateral ankle condition.  After 
reviewing the medical evidence of record, the Board found 
there was no evidence of any current disability associated 
with the Veteran's ankles.  Upon making this conclusion, the 
Board concluded there was no current basis to grant the 
Veteran's claim for a bilateral ankle condition, citing 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A review 
of the record, as assembled at the time of the Board's 
October 2007 decision, reflects correct application of the 
law extant at the time to the to the correct facts, as they 
were known at the time.  As such, there is no evidence the 
Board failed to apply the law to the correct and relevant 
facts, there is no CUE in this aspect of the October 2007 
Board decision.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).

The Veteran has resubmitted numerous medical treatment 
records, with respect to his NSC pension claim.  In fact, he 
has resubmitted a May 2005 VA general examination report and 
highlighted the examiner's statement that the "Veteran has 
severe degenerative arthritis, this would preclude his 
employability."  

A review of the October 2007 Board decision reflects the 
Boards consideration of this medical opinion and the 
statement of the Veteran, but more weight was given to a May 
2005 orthopedic examination, indicating the Veteran as 
employable.  Even though the Board gave greater weight to the 
May 2005 VA orthopedic examination this was not clearly 
erroneous.  Presented with the same facts reasonable minds 
might differ as to the weight assigned each of these 
examination opinions, and therefore the outcome of the 
Veteran's claim.  Thus, the facts are not undebatable.  

Review of the Board's October 2007 decision also reflect a 
correct application of the applicable laws and regulations, 
related to NSC pension determinations, to the correct facts 
known at the time.  

In sum, CUE is "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Thus, the 
Veteran's arguments do not appropriately raise a claim of 
CUE, as they go to the weight the Board assigned the evidence 
before it and its proper application of the law.  The Veteran 
thus cannot prevail on his claims of CUE on these arguments.


ORDER

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for back problems should not be 
revised on clear and unmistakable error (CUE).

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for a left leg condition should not 
be revised on CUE.

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for bilateral ankle condition 
should not be revised on CUE.

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for a right shoulder condition 
should not be revised on CUE.

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for high blood pressure, due to 
herbicide exposure, should not be revised on CUE.

The Board of Veterans' Appeals October 2007 decision that 
denied service connection for an ulcer should not be revised 
on CUE.

The Board of Veterans' Appeals October 2007 decision that 
denied entitlement to nonservice-connected pension should not 
be revised on CUE.




                       
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



